Citation Nr: 1118197	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-03 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent disabling for service-connected posttraumatic stress disorder (PTSD), from the date of claim, November 30, 2006 to January 18, 2011.

2.  Entitlement to an evaluation in excess of 30 percent disabling for service-connected PTSD, from January 18, 2011, forward.

3.  Entitlement to an initial evaluation in excess of 10 percent disabling for service-connected bilateral hearing loss, from the date of claim, November 30, 2006 to January 14, 2011.

4.  Entitlement to an evaluation in excess of 20 percent disabling for service-connected bilateral hearing loss, from January 14, 2011, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to November 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In his January 2009 substantive appeal, the Veteran requested a personal hearing before a member or members of the Board.  In a subsequent letter sent to the Veteran in October 2010, the RO informed the Veteran of a Board hearing scheduled in November 2010.  He failed to appear.  Accordingly, the hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.702 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From the date of claim, November 30, 2006 to January 18, 2011, the Veteran's PTSD manifested in some difficulty in social and occupational functioning and mild symptoms such as depressed mood, some sleep impairment, and irritability; it did not result in moderate difficulty in social and occupational functioning or moderate symptoms such as panic attacks, chronic sleep loss, or memory loss.

2.  From January 18, 2011, forward, the Veteran's PTSD manifested in moderate difficulty in social and occupational functioning and moderate symptoms, including difficulty falling or staying asleep, irritability or outbursts of anger, and difficulty concentrating; it did not result in serious symptoms such as suicidal ideation, severe obsessional rituals, panic attacks, impaired judgment, or abstract thinking.

3.  The Veteran's bilateral hearing loss does not warrant an evaluation in excess of 10 percent disabling from the date of claim, November 30, 2006 to January 14, 2011, under the applicable, objective rating criteria.

4.  The Veteran's bilateral hearing loss warrants an evaluation of 40 percent disabling, but no higher, from January 14, 2011, forward, under the applicable, objective rating criteria.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent disabling from the date of claim, November 30, 2006 to January 18, 2011, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 3.321(b), 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for an evaluation in excess of 30 percent disabling from January 18, 2011, forward, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 3.321(b), 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for an initial evaluation in excess of 10 percent disabling from the date of claim, November 30, 2006 to January 14, 2011, for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2010).

4.  The criteria for an evaluation of 40 percent disabling, but no higher, from January 14, 2011, forward, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

PTSD

Service connection was established for PTSD in a May 2007 rating decision.  The Veteran was assigned a 10 percent disability evaluation, effective the date of claim, November 30, 2006.  In a February 2011 rating decision, the Veteran's evaluation for PTSD was increased to 30 percent disabling, effective January 18, 2011, the date of the VA psychiatric examination demonstrating an increase in disability severity.

The Veteran's PTSD is rated under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  A 10 percent evaluation contemplates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

At 30 percent disabling, this rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

Under Diagnostic Code 9411, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM- IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Board will first determine whether an initial evaluation in excess of 10 percent disabling is warranted for the Veteran's service-connected PTSD from the date of claim, November 30, 2006 to January 18, 2011.

In February 2007, the Veteran underwent a VA psychiatric examination.  At that time, the Veteran reported having nightmares and flashbacks occurring once a month, poor sleep, and a good appetite.  He also denied having suicidal or homicidal ideations, auditory and visual hallucinations, feelings of hopelessness, helplessness, or worthlessness, or crying spells.  

Upon mental status examination, the examiner indicated that the Veteran was well-groomed with good eye contact, his speech was normal but his mood was depressed and affect was congruent to mood.  His memory was grossly intact and there was no evidence of difficulty with concentration.  He had some ritualistic behavior of checking doors and windows and has had episodes of anger and irritability in the past, but not at that time.  The Veteran was fully oriented but had sleep impairment and impaired impulse control.

The February 2007 VA examiner diagnosed the Veteran with PTSD, chronic delayed type.  He was given a GAF score of 65, indicating mild PTSD symptoms and some difficulty in social and occupational functioning, providing evidence against this claim.

A VA psychiatry note from May 2009 indicated that the Veteran complained of two to four hours of uninterrupted sleep, nightmares two to three nights per week, daily flashbacks, increased startle response and hypervigilence, poor focus/concentration, low energy/motivation, decreased interest in usual activities, being emotionally distant or numb and not trusting people, and avoidance.

At that time, the mental health provider noted that the Veteran had blunted affect, agitated mood, and appeared anxious.  However, he was fully oriented and had intact insight and judgment.

A few days later in May 2009, another VA mental status examination indicated that the Veteran was fully oriented, cooperative and reasonable, groomed appropriately, constricted affect with depressed and agitated mood, had no hallucinations or illusions, had normal and coherent thought process and association, denied suicidal or violent ideation, and had intact insight, judgment, and memory.  At that time, the Veteran was given a GAF score of 65.

Overall, the Board finds that the Veteran's PTSD symptomatology has more nearly approximated the criteria for a 10 percent rating under Diagnostic Code 9411, from November 30, 2006 (the date of claim) to January 18, 2011.  The Veteran has consistently been assigned a GAF score of 65, indicating PTSD symptoms that are "mild", resulting in some occupational and social functioning.  In short, the medical evidence of record for this time period on appeal establishes that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms, indicating a disability evaluation no higher than 10 percent disabling.

Thus, an evaluation in excess of 10 percent disabling from the date of claim, November 30, 2006 to January 18, 2011, is not warranted.  The Veteran's own statements regarding the nature and extent of his disability during this period of time must be found to be outweighed by the post-service medical evidence of record.

From January 18, 2011, forward, the Veteran's PTSD disability picture does not warrant an evaluation in excess of 30 percent disabling.

Pursuant to a Board remand in December 2010, the Veteran was afforded a VA psychiatric examination in January 2011.  At that time, the Veteran reported being married but continuing to have difficulty in the marriage secondary to his irritability and anxiety.  The Veteran did seem to maintain good friendships with many members of his local senior center and there, he was also involved in light exercise and group activities with music and crafts.

Upon psychiatric examination, the examiner noted that the Veteran was clean and casually dressed, was cooperative and friendly, had normal effect with anxious mood, had intact attention and was fully oriented, had no delusions, obsessive/ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  His impulse control was good and was able to maintain minimum personal hygiene.  Significantly, the examiner indicated that the Veteran had no problems with activities of daily living, providing factual evidence against this claim.

With respect to his PTSD symptoms, the examiner indicated that the Veteran had recurrent and intrusive, distressing recollections of his stressor and avoided thoughts, feelings, or conversations associated with the trauma.  He also had difficulty falling or staying asleep, had irritability or outbursts of anger, and difficulty concentrating.  The examiner noted that these symptoms were of moderate severity, chronic and without remission over the past several years.  A GAF score of 50 was assigned to the Veteran as he had difficulty with enjoyment of leisure activity, which the examiner indicated is his main structure in life, and marriage, which the examiner noted is his main relationship.

As mentioned above, a GAF score of 50 indicates serious symptoms of PTSD or any serious impairment in social or occupational functioning.  Importantly, however, the Board notes that the Veteran has never had suicidal ideations or severe obsessional rituals.  

With consideration of the results from the January 2011 VA examination, including the GAF score that was assigned to the Veteran, the Board finds that overall, the Veteran's PTSD symptomatology from January 18, 2011 (the date of the VA examination showing in increase in PSTD severity), forward, more nearly approximates the criteria for a 30 percent rating under Diagnostic Code 9411.  The Veteran's PTSD symptoms during this appeal period demonstrated occupational and social impairment due to such symptoms as depressed mood, anxiety, hypervigilence, and some sleep impairment.  While the Veteran reported difficulty in his marriage, he remained married and has maintained friendships with members of his senior center.

Therefore, an evaluation in excess of 30 percent disabling for the Veteran's service-connected PTSD, from January 18, 2011, forward, is not warranted.  Prior to this time, the evidence clearly did not support a 30 percent award. 

The Board will now determine whether the Veteran's PTSD warrants referral for extraschedular consideration.  

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted in this case.

Ratings have been assigned that contemplate the disability and symptomatology of each manifestation of the Veteran's disabilities resulting from PTSD.  There are no manifestations of the Veteran's PTSD that have not been contemplated by the rating schedule and adequate evaluations were assigned based on evidence showing the symptomatology and/or disability.  Indeed, the Veteran has not been hospitalized for his service-connected PTSD and there is no evidence showing marked interference with his employment due to his PTSD.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Bilateral Hearing Loss

Service connection was established for bilateral hearing loss in a May 2007 rating decision.  The Veteran was assigned a 10 percent disability evaluation, effective the date of claim, November 30, 2006.  In a February 2011 rating decision, the Veteran's evaluation for bilateral hearing loss was increased to 20 percent disabling, effective January 14, 2011, the date of the VA audiology examination demonstrating in increase disability severity.

38 C.F.R. § 4.85, Diagnostic Code 6100 sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, 4000 cycles per second.

The rating criteria for hearing loss establish 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The rows in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.

The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the row appropriate for the percentage of discrimination and the column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the row appropriate for the numeric designation for the ear having the better hearing acuity and the column appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(b), 4.87.

In addition, under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies, 1000, 2000, 3000, and 4000 hertz (Hz), is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Board will first determine whether an initial evaluation in excess of 10 percent disabling is warranted for the Veteran's service-connected bilateral hearing loss from the date of claim, November 30, 2006 to January 14, 2011.

The Veteran underwent a fee-based examination in April 2007.  The results in decibels for his left and right ears are as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
45
50
60
65
55
LEFT
40
50
60
70
60

Rating the Veteran's hearing disorder using the puretone averages noted on the April 2007 audiological examination report would not result in an evaluation in excess of 10 percent disabling.  The Veteran's puretone averages for his right and left ears were 55 and 60 decibels, respectively.  Speech discrimination for his right and left ears were 76 percent, bilaterally.  None of the audiometric test results fell into one of the exceptional patterns of hearing loss stated in 38 C.F.R. § 4.86.

In short, application of Table VI results in an assignment of Roman Numeral IV for the right ear and Roman Numeral IV for the left ear.  Application of Table VII results in a "10" percent evaluation under 38 C.F.R. § 4.85.  Accordingly, the Veteran's bilateral hearing loss does not warrant a 20 percent disability rating from the date of claim, November 30, 2006 to January 14, 2011.

A review of the Veteran's VA outpatient treatment reports do not provide any additional evidence in favor of the Veteran's claim for a higher evaluation of his bilateral hearing loss during this period on appeal.

From January 14, 2011, forward, the Veteran's hearing loss disability picture warrants an evaluation in excess of 20 percent disabling.

Pursuant to a December 2010 Board remand, the Veteran was afforded a VA audiology examination in January 2011.  The results in decibels for his left and right ears are as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
55
65
60
70
62.5
LEFT
55
65
65
70
63.75

Rating the Veteran's hearing disorder using the puretone averages noted on the January 2011 audiological examination report would result in an evaluation in excess of 20 percent disabling.  The Veteran's puretone averages for his right and left ears were 62.5 and 63.75 decibels, respectively.  Speech discrimination for his right ear was 52 percent and 58 percent for the left ear.  None of the audiometric test results fell into one of the exceptional patterns of hearing loss stated in 38 C.F.R. § 4.86.

In short, application of Table VI results in an assignment of Roman Numeral VII for the right ear and Roman Numeral VII for the left ear.  Application of Table VII results in a "40" percent evaluation under 38 C.F.R. § 4.85.  Accordingly, the Veteran's bilateral hearing loss warrants a 40 percent disability rating, but no higher, from January 14, 2011, forward.

A 50 percent disability evaluation for the Veteran's bilateral hearing loss is not warranted as the objective evidence of record does not indicate this level of severity of the Veteran's disability.  As discussed above, numeric designations are assigned based upon mechanical use of tables found in 38 C.F.R. § 4.85 and there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998).

The Board has also considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted in this case.

Ratings have been assigned that contemplate the disability and symptomatology of each manifestation of the Veteran's disability resulting from bilateral hearing loss.  There are no manifestations of the Veteran's disability that have not been contemplated by the rating schedule and an adequate evaluation was assigned based on evidence showing the symptomatology and/or disability.  Indeed, the evidence of record does not indicate that the Veteran was ever hospitalized as a result of his hearing disability or that his hearing loss markedly interfered with his employment.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in January 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet App. 137 (2008); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.


ORDER

Entitlement to an initial evaluation in excess of 10 percent disabling for service-connected PTSD, from the date of claim, November 30, 2006 to January 18, 2011, is denied.

Entitlement to an evaluation in excess of 30 percent disabling for service-connected PTSD, from January 18, 2011, forward, is denied.

Entitlement to an initial evaluation in excess of 10 percent disabling for service-connected bilateral hearing loss, from the date of claim, November 30, 2006 to January 14, 2011, is denied.

Entitlement to an evaluation of 40 percent disabling, but no higher, for service-connected bilateral hearing loss, from January 14, 2011, forward, is granted, subject to the applicable laws and regulations concerning the payment of monetary benefits.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


